DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 08, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-8, 10-13, 15, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,232,185 B1 to Wang (“Wang”) in view of U.S. Patent Application Publication No. 2009/0003065 A1 to Mihnea (“Mihnea”).													As to claim 1, although Wang discloses a structure of a semiconductor device, comprising: a substrate (91); a first gate insulating layer (92), disposed on the substrate (91); a second gate insulating layer (210), disposed on the substrate (91), wherein the second gate insulating layer (210) is thicker than the first gate insulating layer (92) and abuts the first gate insulating layer (92); a gate layer (90), having a first part gate (on 110) on the first gate insulating layer (92) and a second part gate (on 210) on the second gate insulating layer (210); a dielectric layer (100, 110, 120), having a top dielectric layer (100) and a bottom dielectric layer (120), wherein the top dielectric layer (100) is in contact with the gate layer (90), and the bottom dielectric layer (120) is in contact with the substrate (91) and the second gate insulating layer (210); and a field plate layer (130), disposed on the dielectric layer (100, 110, 120), and is at least disposed on the bottom dielectric layer (120), wherein outer sidewalls of opposite ends of the dielectric layer (100, 110, 120) are respectively aligned with outer sidewalls of opposite ends of the field plate layer (130) (See Fig. 5, Fig. 6, Column 6, lines 63-67, Column 7, lines 1-44, Column 8, lines 41-47) (Notes: the field plate layer exerts electric field on the substrate. Further, the limitation “gate insulating layer” is interpreted as a layer to insulate/isolate the gate layer and “part” is defined as one of the often indefinite or unequal subdivisions into which something is or is regarded as divided and which together constitute the whole by Merriam-Webster.com), Wang does not specifically disclose wherein the field plate layer comprises a depleted region.					However, Wang does disclose wherein the field plate layer (130) is a floating gate (130) of a polysilicon layer (130) (See Column 7, lines 34-36) and Mihnea does disclose a floating gate (72) of a polysilicon layer (72) comprises a depleted region (See ¶ 0033, ¶ 0035, ¶ 0036).										In view of the teachings of Wang and Mihnea, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Wang to have wherein the field plate layer comprises a depleted region because the depleted region decreases likelihood of an unintended change in threshold voltage and reduces the disturb sensitivities without impacting programming efficiency (See Mihnea ¶ 0036).									As to claim 2, Wang in view of Mihnea further discloses wherein the field plate layer (130/72) further comprises a doped polysilicon layer (130/72) or a doped silicon layer on the depleted region (¶ 0036) (See Wang Fig. 5, Column 7, lines 34-36 and Mihnea ¶ 0033, ¶ 0036).										As to claim 3, Wang further discloses wherein the dielectric layer (100, 110, 120) comprises an oxide, a nitride, or an oxide and a nitride (See Fig. 5, Column 7, lines 15-36).												As to claim 5, Wang further discloses wherein the dielectric layer (100, 110, 120) comprises: the top dielectric layer (100); a vertical layer (110) at a side wall of the gate layer (90); and the bottom dielectric layer (120) on the substrate (91), wherein the top dielectric layer (100), the vertical layer (110), and the bottom dielectric layer (120) are connected together (See Fig. 5) (Notes: the vertical layer is vertically between the top and bottom dielectric layers and is at a sidewall level of the gate layer).			As to claim 7, Wang in view of Mihnea further discloses wherein the depleted region (¶ 0036) of the field plate layer (130/72) provides an insulation capability to the dielectric layer (100, 110, 120) (See Wang Fig. 5 and Mihnea ¶ 0036).				As to claim 8, Wang in view of Mihnea further discloses wherein the depleted region (¶ 0036) of the field plate layer (130/72) is only on the bottom dielectric layer (120) (See Wang Fig. 5 and Mihnea ¶ 0036) (Notes: the limitation “only on” is interpreted as “over” as seen in FIG. 2 of the Drawings, where the depleted region (204) is over the bottom dielectric layer (200c)).							As to claim 10, Wang further discloses wherein the field plate layer (130) and the gate layer (90) are to be electrically connected to the same voltage source (See Fig. 5).													As to claim 11, although Wang discloses a method for fabricating a semiconductor device, comprising: providing a substrate (91); forming a first gate insulating layer (92) and a second gate insulating layer (210) abutting to the first gate insulating layer (92) on the substrate (91), wherein the second gate insulating layer (210) is thicker than the first gate insulating layer (92); forming a gate layer (90), having a first part gate (on 110) on the first gate insulating layer (92) and a second part gate (on 210) on the second gate insulating layer (210); forming a dielectric layer (100, 110, 120), having a top dielectric layer (100) and a bottom dielectric layer (120), wherein the top dielectric layer (100) is in contact with the gate layer (90) and the bottom dielectric layer (120) is in contact with the substrate (91) and the second gate insulating layer (210); and forming a field plate layer (130) on the dielectric layer (100, 110, 120), and is at least disposed on the bottom dielectric layer (120), wherein outer sidewalls of opposite ends of the dielectric layer (100, 110, 120) are respectively aligned with outer sidewalls of opposite ends of the field plate layer (130) (See Fig. 5, Fig. 6, Column 6, lines 63-67, Column 7, lines 1-44, Column 8, lines 41-47) (Notes: the field plate layer exerts electric field on the substrate. Further, the limitation “gate insulating layer” is interpreted as a layer to insulate/isolate the gate layer and “part” is defined as one of the often indefinite or unequal subdivisions into which something is or is regarded as divided and which together constitute the whole by Merriam-Webster.com), Wang does not specifically disclose wherein the field plate layer comprises a depleted region.			However, Wang does disclose wherein the field plate layer (130) is a floating gate (130) of a polysilicon layer (130) (See Column 7, lines 34-36) and Mihnea does disclose a floating gate (72) of a polysilicon layer (72) comprises a depleted region (See ¶ 0033, ¶ 0035, ¶ 0036).										In view of the teachings of Wang and Mihnea, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Wang to have wherein the field plate layer comprises a depleted region because the depleted region decreases likelihood of an unintended change in threshold voltage and reduces the disturb sensitivities without impacting programming efficiency (See Mihnea ¶ 0036).									As to claim 12, Wang in view of Mihnea further discloses wherein the field plate layer (130/72) further comprises a doped polysilicon layer (130/72) or a doped silicon layer on the depleted region (¶ 0036) (See Wang Fig. 5, Column 7, lines 34-36 and Mihnea ¶ 0033, ¶ 0036).										As to claim 13, Wang further discloses wherein the dielectric layer (100, 110, 120) comprises an oxide, a nitride, or an oxide and a nitride (See Fig. 5, Column 7, lines 15-36).													As to claim 15, Wang further discloses wherein the formed dielectric layer (100, 110, 120) comprises: the top dielectric layer (100); a vertical layer (110) at a side wall of the gate layer (90); and the bottom dielectric layer (120) on the substrate (91), wherein the top dielectric layer (100), the vertical layer (110), and the bottom dielectric layer (120) are connected together (See Fig. 5) (Notes: the vertical layer is vertically between the top and bottom dielectric layers and is at a sidewall level of the gate layer).		As to claim 17, Wang in view of Mihnea further discloses wherein the depleted region (¶ 0036) of the formed field plate layer (130/72) provides an insulation capability to the dielectric layer (100, 110, 120) (See Wang Fig. 5 and Mihnea ¶ 0036).			As to claim 18, Wang in view of Mihnea further discloses wherein the depleted region (¶ 0036) of the formed field plate layer (130/72) is only on the bottom dielectric layer (120) (See Wang Fig. 5 and Mihnea ¶ 0036) (Notes: the limitation “only on” is interpreted as “over” as seen in FIG. 2 of the Drawings, where the depleted region (204) is over the bottom dielectric layer (200c)).								As to claim 20, Wang further discloses wherein the formed field plate layer (130) and the gate layer (90) are to be electrically connected to the same voltage source (See Fig. 5).											Further regarding the recited limitations above, the claim limitations “field, provides an insulation capability to the dielectric layer, to be electrically connected to the same voltage source” specify an intended use or field of use, and is met by the prior art since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).
Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,232,185 B1 to Wang (“Wang”) and U.S. Patent Application Publication No. 2009/0003065 A1 to Mihnea (“Mihnea”) as applied to claims 5 and 15 above, and further in view of U.S. Patent No. 5,029,130 to Yeh (“Yeh”) and U.S. Patent No. 6,649,475 B1 to Wen et al. (“Wen”). The teachings of Wang and Mihnea have been discussed above.									As to claims 6 and 16, although Wang disclose wherein the dielectric layer (100, 110, 120) comprises an oxide, a nitride, or an oxide and a nitride (See Fig. 5, Column 7, lines 15-36), Wang and Mihnea do not further disclose wherein the top dielectric layer and the vertical layer are nitrides, and the bottom dielectric layer comprises a nitride layer and an oxide layer/wherein an oxide layer is formed on the substrate and a nitride layer is formed on the oxide layer so as to form the top dielectric layer, the vertical layer, and the bottom dielectric layer.						However, Yeh does disclose wherein the top dielectric layer (24) and the vertical layer (26) on the gate layer (22, 29) are nitrides or oxides and the bottom dielectric layer (20) comprises nitride or oxide (See Fig. 1, Column 2, lines 59-68, Column 3, lines 1-20) and Wen further discloses wherein the bottom dielectric layer (20) as a tunneling dielectric layer (20) comprises oxide, nitride, or oxide and nitride (See Fig. 7, Column 5, lines 18-44). 													In view of the teachings of Wang, Mihnea, Yeh, and Wen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Wang to have wherein the top dielectric layer and the vertical layer are nitrides, and the bottom dielectric layer comprises a nitride layer and an oxide layer/wherein an oxide layer is formed on the substrate and a nitride layer is formed on the oxide layer so as to form the top dielectric layer, the vertical layer, and the bottom dielectric layer because the top dielectric layer and the vertical layer are commonly formed as oxide/nitride layer to provide insulation between the gate layer and the field plate layer where the bottom dielectric layer as the tunneling dielectric layer is formed as oxide, nitride, or oxide and nitride layers to allow charges to move or tunnel through into the field plate layer/floating gate (See Wang, Mihnea, Yeh, and Wen).
Response to Arguments
Applicant's arguments with respect to claims 1 and 11 have been considered but are moot in view of the new ground(s) of rejection.
Applicant's arguments filed on July 08, 2022 have been fully considered but they are not persuasive. Applicant argues “the thin-film tunnel oxide 120 (interpreted as the claimed bottom dielectric layer) is NOT in contact with the nitride sidewalls 210 (interpreted as the claimed second gate insulating layer).” This is not found persuasive because FIG. 5 of Wang clearly shows the thin-film tunnel oxide 120 is in contact with the nitride sidewalls 210 on the right. This is also shown in FIG. 6 and disclosed in Column 8, lines 41-47 of Wang.

Conclusion
Prior art made of record is considered pertinent to Applicant’s disclosure: Moscatelli et al. (US 2003/0141559 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815